DISMSS and Opinion Filed July 9, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01404-CV

       NASROLLAH JAFARZADEH AND IDA ENGINEERING, INC., Appellants
                                V.
                MONIREH MAJD RAVANBAKSHS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-53521-2012

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellee’s June 23, 2015 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for want of prosecution because appellants have failed

to file their briefs that are over two months past due. Appellants did not file a response to the

motion to dismiss or otherwise communicate with the Court and have not filed a brief.

Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(b).




                                                  / David Evans/
                                                  DAVID EVANS
141404F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

NASROLLAH JAFARZADEH AND                             On Appeal from the 366th Judicial District
IDA ENGINEERING, INC., Appellants                    Court, Collin County, Texas.
                                                     Trial Court Cause No. 366-53521-2012.
No. 05-14-01404-CV         V.                        Opinion delivered by Justice Evans.
                                                     Justices Fillmore and Myers, participating.
MONIREH MAJD RAVANBAKSHS,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MONIREH MAJD RAVANBAKSHS recover her costs of
this appeal from appellants NASROLLAH JAFARZADEH AND IDA ENGINEERING, INC..


Judgment entered this 9th day of July, 2015.




                                               –2–